Case 3:21-cv-30068-MGM Document 7-10 Filed 06/18/21 Page 1 of 2




         EXHIBIT
                         LO
         Case 3:21-cv-30068-MGM Document 7-10 Filed 06/18/21 Page 2 of 2

Date: Tue, April 27,202t 11:21 am
To: "'Ed@EMCSQ.COM"'                        <Ed@EMCSQ.COM >

Ed;

Did you know that you can get your Hydro Bioscience@ Quattro-DB@
and Mezzo-DBrM (aka QDB" and MDB") ultrasonic units direct from
us, the manufacturer?
Hydro Bioscience@, Algae Management and Remediation through
DPI will always be here to fill your orders, provide customer support
and help you plan successful installations.
We are excited today to begin a new chapter in working with
professionals such as yourself.

We're proudly made right here in Eastern Tennessee, USA!
Let us help You help your customers with the best state of the art
non-chemical ultrasonic algae control systems on the market today!

Call us at 800-334-5091 x152 for sales and support or email us at
hbserders@dpipower.com with any questions.
Also, please visit our website - www.algaemanaoement.com

Ioqy         Tri,g'txx,vtt,
DPI*President
414 Century Court
Piney Flats, TN 37686
(p) 423-538-9002 xl12
(t) 423-538-9202
(c) 423-366-8456
Ali informaticn contained withtn this Fr€lsage may be piiviieged, confidential anC/or sr"rhjecr tc ncil-disclosure sgreenlents anC protected


cu.nrmulr:cation or i-lse of the infcrmatton contain€C herein is stncily tlrohibited. lf you have i-eceir,€c tirls ccmmLlnicario;r iil errci- i-'iease
notify the sencer immediaieiy by r-aplyiag to the messas]e and promptly doleie tlre nressaqe f{am your colilpllter.
